Citation Nr: 9906664	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-22 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from September 1975 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for a left knee condition.  

In the June 1997 rating decision the RO noted that the 
veteran's claim for an earlier effective date prior to August 
1983 was not supported by the evidence of record.  It appears 
as though the veteran may have filed notices of disagreement 
with prior denials of an earlier effective date.  This issue 
has not been developed for review by the Board, hence it is 
referred to the RO for appropriate action.  The Board also 
notes that in the January 1999 informal hearing presentation, 
the veteran's representative raised the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321.  This issue has not yet been adjudicated by the RO, 
and is therefore referred to the RO for appropriate action.  

The Board also notes that the veteran's representative 
submitted several VA medical center (VAMC) outpatient 
treatment records directly to the Board, more than 90 days 
after the May 1998 notification of certification of his 
appeal to the Board.  Pursuant to 38 C.F.R. § 20.1304(b), the 
Board will not accept such evidence submitted more than 90 
days after notification of certification, unless the veteran 
demonstrates on motion that there was good cause for the 
delay.  In February 1999 the Board found that good cause was 
shown for the delay in submitting evidence and granted the 
veteran's motion for the Board to accept the additional 
evidence.  The Board also notes that the veteran's 
representative, on behalf of the veteran, waived his right to 
have the evidence initially considered by the RO.  38 C.F.R. 
§ 20.1304(c).  Hence, the Board will consider such records in 
the instant appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's left knee disorder is manifested by mild 
laxity, x-ray evidence of mild degenerative arthritis, slight 
limitation of motion, and pain on motion.


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's left knee 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5259, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for increased compensation benefits is 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that when a veteran claims that a service 
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that all evidence necessary for an 
equitable disposition of the veteran's appeal has been 
associated with the claims folder and that the duty to assist 
is met.  

Factual Background

Service medical records reveal that in November 1976 the 
veteran injured his left knee playing basketball.  The 
impression was medial collateral tear.  On examination for 
separation in January 1978 no abnormalities of the knees were 
found on clinical evaluation.  It was noted that he pulled a 
ligament in the left knee in November 1977 and had started 
physical therapy, but voluntarily discontinued it.

In November 1982 the RO granted service connection and a non-
compensable rating for chondromalacia of the left knee.  In 
September 1983 the veteran underwent a medial meniscectomy of 
the left knee.  In August 1996 the RO granted a 10 percent 
rating for a postoperative status, excision of bucket handle 
tear, left knee, with traumatic arthritis.  

On VA examination in November 1997 the veteran reported that 
his knee had not been the same since the inservice knee 
injury.  He reported chronic, daily, pain and used a cane for 
long distances.  He reported that his left knee pain was 
worse on the medial side of the knee, and was worse with 
activity.  He wore a brace everyday.  He also reported 
swelling of the left knee.  Examination revealed no evidence 
of effusion.  Moderate crepitus was noted.  He reported pain 
at 45 degrees, and began having pain from 0 to 45 degrees.  
He reported severe pain as the knee was moved past 45 
degrees.  It was noted that the examiner was able to 
passively get the knee to 120 degrees, at which point the 
veteran complained of severe pain.  When sitting, the veteran 
was able to flex the knee to 90 degrees without evidence of 
pain.  There was no evidence of atrophy.  Normal anatomic 
alignment was noted in both the left and right leg.  He had 
normal sensation throughout the leg.  The veteran reported 
pain during testing, but there was no evidence of 
instability.  X-rays showed some decreased medial joint line 
space with sclerosis of the tibial portion and some spiking 
of the tibial spine.  The patellofemoral joint appeared to be 
well-maintained, with no evidence of osteophytes.  The 
conclusion was left knee pain, and evidence of minimal 
degenerative changes.  The examiner noted no degenerative 
joint disease or arthritis.  The examiner also noted that the 
physical examination was somewhat inconsistent as to his pain 
reported on range of motion.  The examiner reportedly saw the 
veteran flex the knee to 90 degrees without evidence of pain, 
but when he was not distracted, he reported pain after 45 
degrees and severe pain at 120 degrees.  It was noted that 
the veteran would not permit the examiner to get his true 
flexion.  The examiner opined, based on clinical evaluation 
and the radiographic evidence, that the veteran had minimal 
disability.  A radiology diagnostic report showed no left 
knee abnormalities.

VA medical center treatment records dated from February 1997 
to December 1998 showed that the veteran received regular 
treatment for his left knee.  On orthopedic consultation in 
February 1997 he complained of increasing left knee pain, 
with swelling and catching.  X-rays of the left knee showed 
early degenerative joint disease.  Examination revealed a 
normal gait, complaints of pain in the left knee with heel 
and toe walking, mild atrophy of the left quadricep, and pain 
was reported on manipulation of the patella.  The knee was 
noted to be stable and he had complete flexion and extension 
with complaints of pain.  The impression was early 
degenerative joint disease of the left knee.  In April 1997 
he reported recurrent and chronic left knee pain.  Crepitus 
was noted in the left patellar area.  In September 1997 the 
veteran was seen for follow-up for knee pain.  It was noted 
that he had degenerative joint disease and had been to KT 
(kinesiotherapy) for quad strengthening exercises, which he 
reported he was still doing.  Crepitus in the left knee was 
noted and the medial aspect was found to be tender on 
palpation.  A June 1997 x-ray was reported to show mild loss 
of joint space medially.  The assessment was status post 
meniscectomy with ongoing discomfort.  In October 1997 the 
veteran was seen for continued knee problems with instability 
in the left knee.  He reported he had seen a KT and did home 
exercises.  Examination revealed left knee laxity of the 
medial and anterior cruciate ligament.  The assessment was 
left knee instability.  In December 1997 the veteran 
complained of ongoing left knee pain.  Examination revealed 
an anterior drawer sign, bilaterally, and no evidence of 
effusion in the left knee.  It was noted that he took 800 mg 
of ibuprofen, three times a day and Tylenol II every six 
hours, as needed.  In January 1998 the impression was 
degenerative joint disease of the left knee.  A February 1998 
report from a VA physician showed that the veteran complained 
of ongoing left knee pain, especially with the medial aspect 
of the joint, and occasional swelling.  Physical examination 
revealed no crepitus, no effusion and mild laxity of the 
lateral collateral ligament.  He had difficulty squatting and 
returning to an upright position due to the knee discomfort.  
There was no evidence of neurological deficit, except for 
decreased tactile sensation over the medial part of the left 
foot.  The assessment was degenerative joint disease of the 
left knee with minimum instability.  An August 1998 
orthopedic treatment note showed that the veteran was seen 
for ongoing left knee complaints.  He wore a hinged knee 
brace and complained of pain with deep knee bends.  No 
effusion was noted.  Range of motion was from 0 to 120 
degrees.  Left patellar pain and crepitus was noted with 
manipulation.  X-rays showed narrow medial joint space 
bilaterally and the impression was degenerative joint disease 
of the knee.  In September 1998 it was noted that his left  
knee pain was increasing.  Examination revealed no crepitus 
and no effusion, and a mild anterior drawer sign.  Review of 
a March 1998 x-ray showed narrowing of the medial compartment 
and patellofemoral compartment of the left knee.  The 
impression was degenerative joint disease of the left knee 
and improperly fitting left knee brace with no patellar 
window.  In November 1998 he reported numbness in his knee 
and that his knee felt like it wanted to give away.  A 
treatment report in December 1998 showed that the veteran had 
minimal crepitus with active motion, and slight instability.  

In a January 1998 statement, apparently signed by nine 
members of the veteran's family, it was noted that the 
veteran had problems with his left leg since 1983.  It was 
also noted that he had severe pain, which was affecting his 
ability to work, and was creating a financial problem in 
supporting his family. 

In January 1998 the veteran testified at a personal hearing 
at the RO.  He claimed that as a result of the operation in 
1983 where the meniscus was removed, the bones would rub 
together causing his whole left leg to hurt.  He claimed that 
his left knee buckled and gave away, and he used a cane and a 
knee brace prescribed by the Columbia VAMC.  He reported 
continuous left knee pain, and indicated that there was 
swelling, depending on how much he used the knee and how much 
weight he put on it.  He took prescription medication for the 
pain and swelling in the left knee.  He also claimed he could 
not run, play basketball, or jump up and down.  He indicated 
that at the last appointment he had, the doctor looked at his 
knee, and told him his knee was swollen and to continue 
wearing the brace, but did not write that down.  He reported 
pain when standing, and he would often lean on something or 
keep the knee flexed to take the weight off the knee.  If he 
straightened the knee all the way, his knee cap would hurt.  
He claimed that when he tried to climb stairs his left knee 
hurt.  He reported that he could not kneel down on his left 
leg and had problems walking up an incline.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that Diagnostic Codes that 
provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§  4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  However, in Johnson v. Brown, 9 Vet. App. 7 (1996), 
the Court noted that, since Diagnostic Code 5257 (impairment 
of the knee) was not predicated on loss of range of motion, 
38 C.F.R. §§  4.40 and 4.45 do not apply.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.

In an August 1998 opinion, the VA General Counsel concluded 
that for a knee disability rated under Diagnostic Code 5257, 
a separate rating for arthritis may, notwithstanding the July 
1997 opinion, also be based on x-rays findings and on painful 
motion pursuant to 38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 
14, 1998.  

The veteran contends that he has chronic pain in the left 
knee, for which he takes multiple medications.  He claims 
that he uses a knee brace and cane because his knee gives 
away.  The veteran's left knee disorder is currently 
evaluated as 10 percent disabling under Diagnostic Code 5257.  
Knee impairment manifested by slight recurrent subluxation or 
lateral instability of the knee is assigned a 10 percent 
disability rating.  A 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability.  
Diagnostic Code 5257.  

Arthritis due to trauma is evaluated as degenerative 
arthritis based on limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Diagnostic 
Code 5003.  A noncompensable rating is assigned if flexion is 
limited to 60 degrees or extension is limited to 5 degrees.  
A 10 percent rating is warranted if the evidence shows 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  A 20 percent rating is warranted if 
the evidence shows limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  See Diagnostic Codes 
5260, 5261, respectively.  Full range of motion of the knee 
is from 0 degrees to 140 degrees in flexion and extension.  
38 C.F.R. § 4.71, Plate II.  

Based on the evidence of record, the Board concludes that a 
20 percent combined rating is warranted for the left knee 
disorder.  On VA examination in November 1996 it was noted 
that the veteran wore a brace everyday.  He reported chronic 
left knee pain that was worse with activity.  Moderate 
crepitus was noted.  He reported pain at 45 degrees and 
reported severe pain as the knee moved past 45 degrees.  It 
was noted that the examiner was able to passively get the 
knee to 120 degrees, at which point the veteran complained of 
severe pain.  When sitting, the veteran was able to flex the 
knee to 90 degrees without evidence of pain.  No effusion or 
instability was noted.  The examiner opined, based on 
clinical evaluation and the radiographic evidence, that the 
veteran had minimal disability.  The VAMC treatment records 
dated from February 1997 to December 1998 showed that the 
veteran received regular treatment for his left knee pain.  
In February 1997 he complained of left knee pain, swelling 
and catching.  X-rays of the left knee showed early 
degenerative joint disease.  The knee was noted to be stable 
and he had complete flexion and extension with complaints of 
pain.  In April 1997 he reported chronic left knee pain and 
crepitus was noted on examination.  In October 1997 he was 
seen for problems with instability in the left knee and 
laxity of the medial and anterior cruciate ligament was 
noted.  A February 1998 treatment report showed that he had 
mild laxity of the lateral collateral ligament.  The 
assessment was degenerative joint disease of the left knee 
with minimum instability.  In August 1998 it was noted that 
he wore a hinged knee brace.  X-rays of the left knee showed 
narrow medial joint space.  A treatment report in December 
1998 showed that the veteran had minimal crepitus with active 
motion and slight instability.  The veteran is currently 
rated under Diagnostic Code 5257, which permits a 10 percent 
rating for slight recurrent subluxation or lateral 
instability.  The Board notes that the veteran has complained 
of his knee giving away and wears a knee brace.  Moreover, 
mild laxity has been noted several times in the course of VA 
treatment.  Because the laxity noted has been only mild, this 
corresponds to slight impairment or slight instability.  The 
left knee impairment and instability has not been shown to be 
moderate, hence, that portion of the veteran's left knee 
disability does not warrant a rating higher than 10 percent 
under Diagnostic Code 5257.  

The record also reflects that the veteran has degenerative 
joint disease of the left knee, which was service connected 
in August 1996.  Arthritis due to trauma is evaluated as 
degenerative arthritis based on limitation of motion under 
the appropriate diagnostic codes for the specific joint 
involved.  Diagnostic Code 5003.  Although the reported range 
of motion is not compensable under the Diagnostic Codes 
specifically dealing with limitation of motion (Diagnostic 
Codes 5260, 5261), a separate rating for arthritis may be 
based on x-rays findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98.  Because there is x-ray evidence of 
arthritis with limitation of motion due to pain, the Board 
finds that an additional 10 percent is warranted for the 
arthritis with limitation of motion.  However, since the 
limitation of motion is only slight, a rating in excess of 10 
percent for this aspect of the knee disability is not 
warranted.


ORDER

A 20 percent rating for a right knee disorder is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	TERENCE D. HARRIGAN 
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

